PUBLISHED

                                            FILED:   October 20, 1997

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1853



PLANNED PARENTHOOD OF THE BLUE RIDGE; HERBERT
C. JONES, JR., M.D.; PLANNED PARENTHOOD OF
METROPOLITAN WASHINGTON; VIRGINIA LEAGUE FOR
PLANNED PARENTHOOD; HILLCREST CLINIC;
RICHMOND MEDICAL CENTER FOR WOMEN; THOMAS
GRESINGER, M.D.; COMMONWEALTH WOMEN'S CLINIC;
PLANNED PARENTHOOD OF SOUTHEASTERN VIRGINIA,

                                              Plaintiffs - Appellees,

           versus


JAMES L. CAMBLOS, in his official capacity as
Commonwealth's Attorney for the County of
Albemarle, and as a representative of all the
Commonwealth's Attorneys in Virginia,

                                               Defendant - Appellant.




                              O R D E R



     On March 22, 1997, the Governor of Virginia signed into law

Virginia's Parental Notification Act.      Va. Code Ann. § 16.1-

241(V).   The Act prohibits a physician from performing an

abortion on an unemancipated minor unless one of the minor's

parents or a guardian has been notified within twenty-four hours
                                  2

prior to the procedure or unless the minor receives judicial

approval to forgo notification.   Id.

     Before the law was to go into effect on July 1, 1997,

plaintiffs, several Virginia physicians and interest groups,

brought suit in the Western District of Virginia requesting that

the operation of the statute be enjoined.   The district court

granted a preliminary injunction, and the Commonwealth that same

day petitioned Judge Luttig for a stay of the district court's

injunction. The stay was granted on June 30, 1997, and

plaintiffs-appellees now move the Court pursuant to Federal Rule

of Appellate Procedure 27(c) and Local Rule 27(f) to vacate the

stay of the district court's order pending appeal.   The motion

was referred to the Court for consideration.

     On a poll of the Court, Chief Judge Wilkinson, Judge

Russell, Judge Widener, Judge Wilkins, Judge Niemeyer, Judge

Luttig and Judge Williams voted to deny the motion to vacate the

stay.   Judge Hall, Judge Murnaghan, Judge Ervin, Judge Michael

and Judge Motz voted to grant the motion to vacate the stay.

Judge Hamilton abstained from voting.

     As a majority of the Court has voted to deny the motion to

vacate the stay of the district court's order pending appeal, the

plaintiffs-appellees' motion is hereby denied.

                               For the Court,
3


    CLERK